NUMBERS 13-11-00121-CR &
13-11-00122-CR
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE:  REGINALD ANDRE CALLIS
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez and Benavides
Memorandum Opinion Per Curiam
[1]
            Relator, Reginald Andre
Callis, pro se, filed a petition for writ of mandamus in the above causes on March
9, 2011.[2] 
Relator seeks to compel the trial court:  (1) to allow relator to withdraw his
plea of guilty in trial court cause number 08-3-7806; and (2) to allow relator
to withdraw his waiver of the right to appeal in trial court cause number
08-4-7851.  Relator previously appealed his convictions in both of these
matters.  See Callis v. State, No. 13-08-00388-CR, 2008 Tex. App. LEXIS
7948, at **1-2 (Tex. App.–Corpus Christi Oct. 16, 2008, no pet.) (mem. op. per
curiam, not designated for publication) (dismissing appeal of conviction in
trial court cause number 08-4-7851for possession with intent to deliver cocaine
where the trial court’s certification showed that appellant had waived the
right to appeal and appellant’s counsel failed to show that the trial court’s
certification was incorrect); Callis v. State, No. 13-08-00387-CR, 2008
Tex. App. LEXIS 7896, at **1-2 (Tex. App.–Corpus Christi Oct. 16, 2008, no pet.)
(mem. op. per curiam, not designated for publication) (dismissing appeal of conviction
in trial court cause number 08-3-7806 for possession with intent to deliver
cocaine where the trial court’s certification showed that it was a plea bargain
case with no right of appeal and appellant’s counsel failed to show that the
certification was incorrect).  . 
            The Court, having
examined and fully considered the petition for writ of mandamus, is of the
opinion that relator has not shown himself entitled to the relief sought, and
the petition for writ of mandamus in each of these causes should be denied. 
See Tex. R. App. P. 52.8.  Accordingly,
the petition for writ of mandamus is DENIED. 
 
                                                                                                                        PER
CURIAM
 
Do not publish.
See Tex. R. App. P. 47.2(b).
 
Delivered and filed this
14th day of March, 2011.
                                                




[1] See Tex. R. App. P. 52.8(d) (“When denying relief, the court may
hand down an opinion but is not required to do so.”); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum
opinions).
 


[2] That same day, relator also filed a
“Motion to Request Leave to File His Original Petition for Writ of Mandamus.”  Relator's
motion for leave to file his petition for writ of mandamus is dismissed as
moot.  The Texas Rules of Appellate Procedure no longer require the relator to
file a motion for leave to file an original proceeding.  See Generally Tex. R. App. P. 52 & cmt.